          Case 6:20-cv-00487-ADA Document 104 Filed 08/05/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    WSOU INVESTMENTS LLC D/B/A                   §
    BRAZOS LICENSING AND                         §   C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                 §   C.A. NO. 6:20-cv-00488-ADA
                                                 §   C.A. NO. 6:20-cv-00489-ADA
                         Plaintiff,              §   C.A. NO. 6:20-cv-00490-ADA
                                                 §   C.A. NO. 6:20-cv-00491-ADA
    v.                                           §   C.A. NO. 6:20-cv-00492-ADA
                                                 §   C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.              §   C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                          §   C.A. NO. 6:20-cv-00495-ADA
                                                 §   C.A. NO. 6:20-cv-00496-ADA
                         Defendants.             §   C.A. NO. 6:20-cv-00497-ADA
                                                 §



           REPLY REGARDING NOTICE OF SUPPLEMENTAL AUTHORITY

         Defendants ZTE (USA) Inc., ZTE (TX), Inc., and ZTE Corp (collectively “ZTE”) submit

this Reply to Plaintiff’s Response (Dkt. No. 103) 1 (“Response”) regarding ZTE’s Notice of

Supplemental Authority (Dkt. No. 102) (“Notice”) to notify the Court of new and precedential

Federal Circuit authority that affects ZTE’s Motion to Dismiss for Improper Venue (Dkt. No. 47).

         ZTE’s Notice was a true notice providing notice of a “new and controlling authority

directly address[ing] several issues” raised in the pending Motion to Dismiss. See Dkt. No. 102.

The ZTE Notice merely cited—without argument—several controlling holdings from the Federal

Circuit. Id. In fact, WSOU failed to identify a single argument made in the Notice, thus proving

that ZTE’s Notice did not include arguments (as WSOU incorrectly alleges). See Dkt. No. 103.




1
  Citations throughout here refer to new WDTX Case Nos. -00487 through -00497, and specific
citations reference to the docket for WDTX Case No. -00487.
         Case 6:20-cv-00487-ADA Document 104 Filed 08/05/21 Page 2 of 4




       In contrast, WSOU’s Response improperly presented several arguments—and erred

arguments for that. For example, WSOU erroneously states that ZTE first raised the argument “that

if venue is improper as to any defendant, a court must dismiss all defendants,” for the first time

during the hearing on this motion. Dkt. No. 103. This is incorrect. ZTE briefed this argument in

its opening brief filed on December 4, 2020 (which WSOU failed to respond to)—six months

before the July 19, 2021 hearing. See Dkt. No. 47, p. 7 (“Venue must be proper for all defendants

for an action to be brought. See AGIS Software Development, LLC v. ZTE Corp. et al., 2018 WL

4854023, at *4 (E.D. Tex. Sept. 28, 2018) (“Having found venue improper as to ZTA, the Court

need not consider the propriety of venue as to ZTX as, in order for a district to be ‘one in which

[an] action [may be] brought, . . . both venue and jurisdiction must be proper there,’ as to all

defendants.”); see also Magnacoustics (“Furthermore, as firmly established by judicial decisions,

in an action involving multiple defendants venue and jurisdiction requirements must be met as to

each defendant.”).

       WSOU also presented other erred arguments, which should be disregarded as

argumentation. ZTE respectfully submits that WSOU’s “Response” is improper as argumentation

because it is not a notice—unlike ZTE’s Notice, Dkt. No. 102; rather, WSOU’s “Response” was

an attempt a further briefing, which was filed without leave, filed without consulting ZTE, and is

purely argumentative.




                                                2
       Case 6:20-cv-00487-ADA Document 104 Filed 08/05/21 Page 3 of 4




DATED: August 5, 2021                     Respectfully submitted,


                                         /s/Lionel M. Lavenue
                                         Lionel M. Lavenue
                                         Virginia Bar No. 49,005
                                         lionel.lavenue@finnegan.com
                                         FINNEGAN, HENDERSON, FARABOW,
                                         GARRETT & DUNNER, LLP
                                         1875 Explorer Street, Suite 800
                                         Reston, VA 20190
                                           Phone: (571) 203-2700
                                           Fax:     (202) 408-4400

                                          Attorney for Defendants,
                                          ZTE Corporation
                                          ZTE (USA), Inc.
                                          ZTE (TX), Inc.




                                     3
        Case 6:20-cv-00487-ADA Document 104 Filed 08/05/21 Page 4 of 4




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on August 5, 2021.

                                                  /s/Lionel M. Lavenue
                                                  Lionel M. Lavenue




                                             4
